Citation Nr: 1626106	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  11-26 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death for the purposes of eligibility for additional burial benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to April 1969.  He died in August 2009.  The appellant is his adult daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Regional Office (RO) and Pension Center of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  

This appeal was previously presented to the Board in February 2014, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran died as a result of nonservice-connected alcohol dependence, and it is likely that this disorder was directly related to service-connected posttraumatic stress disorder (PTSD).
 
2.  The Veteran died due to a disability of service origin.


CONCLUSION OF LAW

The criteria for the payment of additional VA burial benefits on the basis that the Veteran's death was caused by a disability of service origin are met.  38 U.S.C.A. §§ 2302, 2304, 2307, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.312, 3.1700-04 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Given the favorable decision by the Board, there is no further duty to notify or assist the claimant or to explain how VA complied with the duties to notify and assist.  

As an initial matter, the Board notes that the appellant's claim is limited to entitlement to additional burial benefits based on the Veteran's death due to a service-connected disability.  The appellant is the Veteran's adult daughter and does not claim eligibility for dependency and indemnity compensation (DIC) benefits as a "child" as defined by VA at 38 C.F.R. § 3.57.  In a February 2014 statement, the appellant explicitly denied any claim to such benefits.  In a March 2014 statement, the appellant stated the Veteran and his former wife divorced in October 1995, and he was unmarried at the time of his death.  Thus, no party is or has standing to claim as a surviving spouse.  Based on these assertions, the Board will consider the issue of entitlement to service connection for the cause of the Veteran's death strictly for the purposes of determining if additional burial benefits are warranted.  

Although the Board has found that the appellant is not an eligible claimant for compensation for the cause of the Veteran's death, the Board must still determine whether the Veteran's death is related to a disability of service origin for the purpose of assessing the appellant's entitlement to burial benefits.  As a preliminary matter, the Board notes that the appellant, as the Veteran's daughter, is considered a proper claimant for burial benefits under 38 C.F.R. § 3.1702(c) and that she submitted a timely September 2009 claim for burial benefits with proof of the Veteran's death and documents showing the plot and interment costs incurred.  

To establish service connection for the cause of a veteran's death, the evidence must show that the disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

Generally, a burial allowance is payable for qualified veterans, with a higher allowance for veterans who died as a result of a service-connected disability or disabilities.  38 U.S.C.A. § 2301 et seq (West 2014); 38 C.F.R. § 3.1704(b) (2015).  In the present case, the RO has already awarded the appellant $300 in burial benefits and $420 for transportation costs related to the Veteran's funeral expenses.  These awards were made at the rates payable for a veteran whose death was not related to service.  The appellant seeks a higher burial allowance based on a death related to service.  See 38 U.S.C.A. § 2307.  

At the time of his death, the Veteran had been awarded service connection for posttraumatic stress disorder (PTSD), with a 30 percent disability rating; fragmentation wound scars to the left upper extremity, with a noncompensable rating; fragmentation wound scars to the bilateral lower extremities, with a noncompensable rating, and; sensorineural hearing loss of the left ear, also with a noncompensable rating.  His combined rating was 30 percent.  He was noted to have had service in the U.S. Marine Corps, with combat service in Vietnam and was the recipient of two Purple Heart medals.  

The Veteran died in August 2009 at age 62.  His death certificate indicates that the immediate cause of death was acute gastrointestinal hemorrhage, due to or as a consequence of complications of chronic alcoholism.  The appellant asserts that the Veteran's alcohol dependence was secondary to the service-connected PTSD.  See 38 C.F.R. § 3.310 (service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury).  

Upon receipt of the appellant's claim, VA obtained a July 2011 medical opinion.  A VA examiner reviewed the claims file and determined that while it was "possible for there to be alcohol abuse associated with the [PTSD]", such a nexus "cannot be clearly associated with the diagnosis of [PTSD]" in the present case.  

In support of her claim, the appellant submitted an August 2011 private medical opinion from a licensed psychologist, Dr. S.M.  Dr. M. reported that she spoke with the appellant and L.C., the Veteran's wife from approximately 1969 to 1995, when they were divorced.  L.C. described the Veteran as having frequent nightmares and disturbed sleep related to traumatic experiences during service in Vietnam.  Shortly after these symptoms began, he used alcohol on a frequent basis to address them.  Based on the Veteran's reported history as told by his daughter and former spouse, Dr. M. determined the Veteran's alcohol dependence was likely due to his PTSD.  

In light of the above, the Board finds the evidence to be in relative equipoise, and thus, affording the benefit of the doubt to the claimant, concludes that the Veteran's alcohol dependence, a contributing cause of death, was secondary to the service-connected PTSD.  

Accordingly, the Board finds that the Veteran's death was caused by a disability that was connected to service.  The appellant's claim for burial benefits is therefore granted on this basis.  38 C.F.R. §§ 3.307, 3.309, 3.1704.  



ORDER

Entitlement to service-connected burial benefits is granted, subject to the laws and regulations governing the payment of VA benefits.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


